l ' ' u§‘rm~\§
DATE:)v/ZQ”§' LEON HARRISON_#815719
POLUNSKY UNIT

3872 EM 350 sol
LIVINGSTON, Tx 77351

C¢)se #:w/? ‘/$/077'/§
MR.ABEL AcosTA, cLERK
coURT oF cRIMINAL APPEALS \` HE@EE VED EN
P.o. Box 12308,cAP1T0L sTATIoN ©©URTOFCRMMNALAWWJLS
, 7
AUSTIN Tx 8711 _ NOV OZZUE

RE: EX PARTE EEON HARRISON, CAUSE #751713- F, SIGN A N§§@@HE@§§§§Y@§§JUDGE
OF 184TH ON l9TH DAY OF AUGUST IN ADOPTING THE S ONS.
Dear Mr.Acosta:

On the above date, the trial court denied my ll.O7 and the clerk was
ordered to forward it to this court. A transcript was order prepared and

the following document was to be included:

l. THE APPLICATION FOR WRIT OF HABEAS CORPUS?

2 THE STATE'S ANSWER (INCLUDING ALL ATTACHED EXHIBITS);
3. THE COURT' S ORDER;

4

. THE INDICTMENT/ JUDGMENT AND SENTENCE, AND DOCKET SHEET IN CAUSE NUM-
B§R 751713- AND

5. THE APPELLATE OPINION IN CAUSE NUMBER 751713.

Sir, the State @DID NOT] include my EXHIBITS EIEEDMWITH MY WRIT Or my
OBECTIONS AND ITS-EXHIBITS (see enclosed), along with the court's order
adopting the State's findings. My exhibits filed with my writ is the
jury's notes to the trial judge doing my sentencing phase. The exhibit
with my objections is not included with the one enclosed now, because I

did not have another copy. The only other one was filed with my objections

to the court.

Please have the Harris County Clerk forward you the exhibits andnmy

objections's exhibit if the clerk have not did so.

Thank you for your time in this matter.

Sincerely,

%Wi/ //'/VZWVWV
_ §

 

CAUSE NO.7517l3-F

EX PARTE‘ § IN THE 134TH DISTRICT

LEoN HARRISON, ' § coURT oF
Applicant. § HARRIS coUNTY, TExAs

j§§§g¥¥@g:jiEE§UY;EEDEKlql£gg;j¥@¥@§!zj@§¥@¥:
§§9_§Y§§§:§_B§QEQ§§Q_§;§Q;§§§_Q§_Eé§§l
CONCLUSIONS OF LAW AND ORDER

Applicant fileddthis original objections to the State's Answer and
its Proposed Findings of Fact with Conclusions of Law and Order in
the above-captioned cause for writ of habeas corpus pursuant to TEX.
CRIM.PROC. CODE ANNaart.ll.O7¢§3 (West 20l3) and would show the fo-
llowing:

I . ' .
§B§L;§e§§;§_§§B§§_§§P_§§§Q§Q_§§Q§NP§_§9§_§§§;§§

GROUND l: Doing the sentencing phase of the jury deliberation, the
jury made (4) notes to the judge in relation to Harrison's enhance-
ment cause #635921, which now have DNA testing that excluded Harrison
from the Sexual assault On 7/9/12~ YE§_jB§Y_Y§Y_§§Y§_EQE§Z§§E§§_§§E§_
§ESZQQ_EZE_EQ_EES_ler§§§_§§2§§2199_9§_§§:Y§§£§_§Q§_§Q§_§§:Y§é§§_§§§
E§§Y_§§§E_§§§_E§Y_§Yi§§§§§_§§_§§§_§§§§;'

The State have claimed that Applicant i§_not;challenging his convi-

Ction or sentence in the primary case. This is not Applicant's claim

as stated above. Applicant's claim is on his sentencing phase of the

~trial [ONLY]. That had the jury seen the DNA test that excluded Appli-

cant, then they may have given him the lowest sentence that is 25~years.

It seems that the State is trying to take the Court off the issue at
hand. The State Attorney Mr.Chin knows that Applicant's cause #635921
case is still pending in the 230th District Court for an out of time
appeal on the former judge [now D.A.] Belinda J. Hill unfavorable find-
ings under case; WHITFIELD V. STATE,43O S.W.3d 405 (JULY___,2014 C.C.A.),
which whitfield asked the Court to give jurisdiction back to the Court
of Appeals to hear cases under Art.64,TEX.CODE CRIM.PROC., to address

the cases on the factual sufficiency of the evidence. See Exhibit #l.

l.

 

 

v\

GROUND 2: Enhancememnt #635921 out of Court 230th is not gualifiedhto
be used as a enhancement in cause #751713, because the results of DNA

test excluded Harrison as the Defendant in the profile;.

During the punishment phase of cause #751713 out-side of the record,
Applicant's attorney had his plea true to the enhancements paragraphs in
1998. Which at the time DNA was not written into Texas Law. See Texas
Legislature, 2001/1/9.. Now embodied as Chapter 64 of the Tex.Code Crim.
Proc.. -

The State claims that Applicant'failed to prove that his conviction in
Cause #635921 was unavailable to enhance his punishment in the primary
case.

Applicant have never said the cause #635921 was unavailable for use as
a enhancement in ground one or two.`If this Court would refer to pages€£

Of Applicant's writ, this Court will see the word: [INCONSISTENT or VOID]
conviction for enhancement purposes----.. Applicant's word is for this Court
to make findings of facts of [whether] cause #635921 could have been used

as an enhancement doing Applicant's trial and if so, what should have been
addressed to the jury about the DNA test results had they been available
doing the punishment phase of Applicant's trial. And would the jury had
given him a lower sentence. See Ex Parte Rich,l94 S.W.2d 508 (Tex.Crim.App.
2006). And Haley v. Cockrell, 306 F.3d 257...

As such, the State fails to prove that Applicant's grounds are not on
the sentencing phase of his trial and states no case law that shows why

this Court can not grant relief on Applicant's sentencing issues.

II.
Service has been accomplished by sending a copy of Applicant's Objections
To the State's Answer and State's Proposed Findings of Fact, Conclusions
of Law and Order to: k

BALDWIN CHIN
ASSISTANT DISTRICT ATTORNEY
1201 FRANKLIN, Ste.6OO
HOUSTON/ TX 77002

SIGNED ON THIS l8TH DAY OF AUGUST,ZOl§.
Respectfully submitted,

;Z@=:r:z_,__`/:vé_“ ________

LEON HARRISON #815719
POLUNSKY UNIT

3872 FM 350 SO.
LIVINGSTON,TX 77351

 

2. OF 2.